   Case 20-10268 Doc            133 Filed 12/17/20 Entered                12/17/20 08:11:13
              Desc            Main Document           Page               1 of 1




                      UNITED STATES BANKRUPTCY COURT
                            DISTRICT OF VERMONT

IN RE:                                                      )
                                                            )
CORPORATION OF SOUTHERN                                     )      Case No. 20-10268-cab
VERMONT COLLEGE, INC.                                       )      Chapter 7 case
                                             Debtor.        )


REQUEST FOR FOR FURTHER HEARING ON TRUSTEE’S EMERGENCY MOTION
 FOR RELIEF REGARDING REMOVAL OF PERSONAL PROPERTY OF MOSHE
 PERLSTEIN OR HIS ENTITIES FROM THE SOUTHERN VERMONT COLLEGE
     CAMPUS PROPERTY AND FOR SUCH OTHER NECESSARY RELIEF
                    AS TO THE FORM OF ORDER



       Raymond J. Obuchowski, the chapter 7 trustee for this estate (the “Trustee”), requests

further hearing as to the form of Order on the Trustee Emergency Motion, as the parties are unable

to agree on the form of Order, and Mr. Perlstein’s attorney, Carl Lisman is without authority to

agree to the form of Order following the Trustee’s counsel’s review of the Order.

      DATED at Royalton, Vermont: Thursday, December 17, 2020.

                                                            BANKRUPTCY ESTATE OF
                                                            CORPORATION OF SOUTHERN
                                                            VERMONT COLLEGE, INC.


                                                    By:     /s/ Raymond J. Obuchowski
                                                            Raymond J. Obuchowski, Esq.
                                                            Attorney to Chapter 7 Trustee
                                                            Obuchowski Law Office
                                                            PO Box 60; 1542 VT Route 107
                                                            Bethel, Vermont 05031
                                                            (802) 234-6244 (802)
                                                            234-6245 telefax
                                                            ray@oeblaw.com
